DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWED CLAIMS
	Claims 1-26 are allowable over the prior art. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert F. Rosasco III on 07/20/2021.
The application has been amended as follows: 
In claim 1, ln. 11, after the word “1.46 grams” inserted -----, wherein the at least one bottom pad is heavier than the at least one top pad-----
In claim 11, ln. 11, after the word “1.46 grams” inserted -----, wherein the at least one bottom pad is heavier than the at least one top pad-----
In claim 16, ln. 11, after the word “1.46 grams” inserted -----, wherein the at least one bottom pad is heavier than the at least one top pad-----

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Glassman (US Pat. No.: 4,200,101). Glassman discloses a tampon pledget comprising at least one bottom pad and at least one bottom pad. Glassman fails to disclose the weight of the at least one bottom pad and the at least one top pad, wherein the at least one bottom pad is heavier than the at least one top pad. Criticality of the at least one bottom pad being heavier than the at least one pad is expressed in the specification which recites that the heavier bottom pad, which forms the inner absorbent core of the tampon pledget, allows for fluid to be more efficiently stored and the lighter top pad allows for faster fluid intake (see ¶ 0031-¶ 0032 of specification). Therefore, modifying Glassman such that the at least one bottom pad such that it is heavier than the at least one top pad would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Accordingly, independent claim 1 and its dependents, claims 2-10, are allowable over the prior art.
Independent claim 11 similarly requires wherein the at least one bottom pad is heavier than the at least one top pad. 
Accordingly, independent claim 11 and its dependents, claims 12-15, are allowable over the prior art. 
Independent claim 16 similarly requires wherein the at least one bottom pad is heavier than the at least one top pad. 
Accordingly, independent claim 16 and its dependents, claims 17-26, are allowable over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        



/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781